Title: From George Washington to the Massachusetts Council, 25 April 1777
From: Washington, George
To: Massachusetts Council



Gentn
Morristown April 25th 1777.

I took the liberty in a Letter of the 11th of February, to inform your Honble Board of the augmentation Congress had resolved to make to the Army they voted to be raised in September, and to sollicit your attention and good Offices in promoting the raising of your proportion of these latter Levies. I trusted, that I then urged such reasons for the measure and so clearly shewed the Quota assigned to your State to be just, that your Interest would have been exerted to fill them up, in the same manner that it was to fill the 15th Batallions first voted. Finding this not to have been the case, and being assured from a variety of combining circumstances, and intelligence not to be questioned, that Britain, this Campaign, will strain every nerve at Home & abroad to effect her purposes, I beg leave again, to repeat my sollications upon this subject, and to entreat, that you will take the matter under your most early and serious consideration and give every aid you shall deem necessary and conducive to compleating Two of those Corps with all possible expedition; I mean those to be commanded by Cols. Lee and Jackson. The third, which was allotted, I shall not require, tho it was far within your proportion, as I design to call Colo. Henley, whom I intended to command it, to another Office.
Were it necessary, I could mention many circumstances to evince the propriety of your earliest interposition, but persuading myself, that the justice and necessity of the requisition and compliance with it, will strike you at once, I shall not enter upon a detail of them. I shall only observe, that the Battallions mentioned in my former Letter were thought necessary to be raised by Congress—and the expediency of doing it, becomes more and more apparent—that these Troops are equally Continental and have the same claim to the attention of the

States upon which they are proportioned, that the Others had or have. In this light they have been considered, and equal exertions have been generally employed to raise them. Where Bounties have been necessary to that end, they have been granted; Connecticut has done this for the One & a half Batallions allotted to her. Besides these considerations, it may be added, that peculiar Hardships will be derived to the Officers appointed to those Corps, if they are not m[a]de up, and that the public will be materially injured in the loss of their service, some of whom, have given the most convincing proofs, not only of their bravery and fidelity—but of their abilities to discharge the duties of their Station and who actually refused Other Appointments. I shall subjoin One thing more which is, till the designs of the Enemy are unfolded & clearly understood and the exigency of Affairs require it, I shall not order these Two Regiments out of the State.
I have nothing new or interesting to communicate—The Enemy still remain quiet; but from various causes and their industrious preparations, we expect are on the point of commencing their Operations. What they will be or what the result, the facts themselves must decide. I have the Honor to be with great respect Gentn Yr Most Obedt St

G.W.

